Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 17, 2021 has been entered. 
Claims 1-14 remain pending in the application. Claims 15 and 16 are canceled.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US Publication No. 2010/0049358; hereinafter Koch; already of record).

Regarding claim 1, Koch discloses a method to store sample tubes in a laboratory storage and retrieval system (Abstract), the laboratory storage and retrieval system comprising a storage section for storing sample tubes under predefined and controlled temperature and humidity storing conditions (Abstract; Paras. [0043]-[0046]; see Fig. 3 at resorting station 310 including a primary rack docking element 340 and storage rack docking element 312), a database comprising a sample tube inventory of the storage section (Para. [0049], As all electronic elements of the laboratory equipment unit 10, namely the robotic arms and their respective control units, the image analyzing unit, the barcode readers, etc., are connected to a central CPU with a database, the second robotic arm 320 "knows" which sample tube in the primary rack about to be unloaded is system conform and thus is to be unloaded.), a control device (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR; Para. [0049]), and at least one sample tube transport system (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR; Para. [0049]), wherein the storage section comprises at least two storage subsections and wherein the control device controls the database comprising the sample tube inventory of the storage section and the at least one sample tube transport system (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR; Para. [0049]), the method comprising: 
	a) identifying by the control device at least two sample tubes with at least one identical sample tube attribute and distributed over the at least two storage subsections (Para. [0050], By means of the barcode reader of the resorting section 310, the system double checks if the sample tube held by the tube gripper 322 is system conform and retrieves the data necessary for resorting, e.g. the sample tube's diameter and/or the sample tube's shelf life.); 
	b) consolidating by the at least one sample tube transport system the at least two sample tubes in at least one storage subsection (Para. [0050], …all sample tubes with a given diameter are correspondingly put in an appropriate storage rack, and that only sample tubes with the same shelf life are put into the same storage rack); and 
	c) determining by the control device in which of the at least two storage subsections the identified sample tubes are consolidated (Paras. [0043]-[0046]; Para. [0049]; Para. [0050]; Para. [0033], Through this opening, sample tubes whose expiration date (i.e., shelf life) has elapsed can be disposed automatically through the disposal unit 18.; in order to accurately dispose of expired tubes the CPU will inherently track which of which storage subsection the tubes are located in).
	Note: In regards to the storage section being for storing sample tubes under predefined and controlled temperature and humidity storing conditions, this is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).

Regarding claim 3, Koch discloses the method according to claim 1, wherein the at least one sample tube transport system comprises a resorting station, wherein the at least two storage subsections are at least two sample tube storage racks, wherein each sample tube storage rack comprises at least two sample tube storage positions, and wherein the control device controls the resorting station which resorts sample tubes between at least two sample tube storage racks (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR in resorting station 310).

Regarding claim 4, Koch discloses the method according to claim 3, wherein the sample tube storage positions of at least two sample tube storage racks are partially occupied with sample tubes (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR; during unloading of the primary rack, both the primary rack and sample racks are partially occupied).

Regarding claim 6, Koch discloses the method according to claim 1, wherein the at least one identical sample tube attribute is selected from a group consisting of: a boarding timestamp, onboard time, scheduled storage time, scheduled retrieval time point, retrieval time, scheduled disposing time point, sample tube type, sample tube content, or combinations thereof (Para. [0050], …  sample tube’s diameter and/or the sample tube's shelf life.).

Regarding claim 12, Koch discloses the method according to claim 1, wherein the method is conducted at a time when no sample tube storage racks with new sample tubes are transported into the storage section and/or when no sample tube storage racks with sample tubes for which a retrieval time point is scheduled are transported out of the storage section (Paras. [0043]-[0046]; Para. [0048]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR; as all racks are docked during operation, no sample tube storage racks with new sample tubes are transported into the storage section during the method).

Regarding claim 13, Koch discloses the method according to claim 1, wherein the laboratory storage and retrieval system comprise a sample tube disposal unit (Para. [0068]; see Fig. 1 at disposal unit 18), wherein prior to step a) at least one sample tube storage rack comprising sample tubes for which a disposal time point is scheduled is transported to the sample tube disposal unit for disposing the sample tubes (Para. [0068]; Para. [0011], … automated disposal of tubes…; Para. [0073], Following disposal, the emptied storage rack is withdrawn from the disposal unit 18…alternatively, the storage rack is transported to a storage rack docking element 312 of the resorting station 310).

Regarding claim 14, Koch discloses the method according to claim 1. Koch further discloses a laboratory storage and retrieval system, the laboratory storage and retrieval system comprising: a storage section (Abstract; Paras. [0043]-[0046]; see Fig. 3 at resorting station 310 including a primary rack docking element 340 and storage rack docking element 312); a database comprising a sample tube inventory of the storage section (Para. [0049], As all electronic elements of the laboratory equipment unit 10, namely the robotic arms and their respective control units, the image analyzing unit, the barcode readers, etc., are connected to a central CPU with a database, the second robotic arm 320 "knows" which sample tube in the primary rack about to be unloaded is system conform and thus is to be unloaded.); a control device (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR; Para. [0049]); and at least one sample tube transport system configured to execute said method (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR; Para. [0049]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Nakayama et al. (US Patent No. 5,150,795; hereinafter Nakayama; already of record).

Regarding claim 2, Koch discloses the method according to claim 1, wherein the at least one sample tube transport system comprises a sample tube rack transport device (Para. [0044], …a storage rack docking element 312 which is designed to receive a plurality of storage racks SR.; Para. [0073], …the storage rack is transported to a storage rack docking element 312 of the resorting section 310; Para. [0047], …the primary rack PR is transferred, by means of the first robotic arm 220 of the primary rack handler area 210, to the primary rack docking element 340…; ), wherein the at least two storage subsections are at least two parts of the storage section (Paras. [0043]-[0046]; see Fig. 3 at resorting station 310 including a primary rack docking element 340 and storage rack docking element 312), wherein the control device controls the sample tube rack transport device (Para. [0049]); and step b) consolidating by the at least one sample tube transport system the at least two sample tubes in at least one storage subsection (Para. [0050]). Koch fails to explicitly disclose
wherein each part of the storage section comprises at least two rack storage positions; and
wherein the sample tube rack transport device transports sample tube storage racks within the storage section to step b) consolidating by the at least one sample tube transport system the at least two sample tubes in at least one storage subsection.
Nakayama is in the analogous field of apparatuses for sorting specimens (Nakayama Abstract) and teaches that each part of a storage section comprises at least two rack storage positions (Nakayama Abstract, …a table disposed at one side of the rack sorting conveyor and having a predetermined number of storage sections defined thereon; Col. 3 Lns. 32-45, The table 19 carries a plurality of sorted rack stock yards 18 which are defined by partitions 17, 17 perpendicular to the rack sorting conveyor 3.; see Fig. 1 at table 19 having sorted rack stock yards 18). Nakayama further teaches that a transport device transports sample tube storage racks within the storage section to a process step (Nakayama Col. 3 Lns. 32-45, Each sorted rack stock yard 18 is provided therein with a rack oscillation prevention member 25 which is adapted to be progressively moved inward as racks 23 are successively moved into the coarse sorted rack stock yard 18.; Col. 4 Lns. 65-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch with the teaching of Nakayama to include that each part of the storage section comprises at least two rack storage positions. Further, it would have been obvious that the sample tube rack transport device transports sample tube storage racks within the storage section to step b). The motivation would have been to be able to move a predetermined number of containers simultaneously, as racks can be used to carry a predetermined number of containers at a time (Nakayama Col. 1 Lns. 12-17), thereby increasing the throughput and efficiency of the process.

Regarding claim 5, Koch discloses the method according to claim 1. Koch further discloses wherein the at least one sample tube transport system comprises a resorting station (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR in resorting station 310) and a sample tube rack transport device (Para. [0044]; Para. [0073]; Para. [0047]), wherein the at least two storage subsections are at least two sample tube storage racks (Paras. [0043]-[0046]; see Fig. 3 at resorting station 310 including a primary rack docking element 340 and storage rack docking element 312), wherein each sample tube storage rack comprises at least two sample tube storage positions (Paras. [0043]-[0046]; see Fig. 3 at resorting station 310 including a primary rack docking element 340 holding primary rack PR and storage rack docking element 312 holding storage racks SR), and wherein the control device controls the resorting station which resorts sample tubes between at least two sample tube storage racks (Paras. [0043]-[0046]; see Fig. 3 at robotic arm 320 for moving sample tubes in primary rack PR to sample racks SR; Para. [0049]) and the sample tube rack transport device which transports sample tube storage racks (Para. [0044]; Para. [0073]; Para. [0047]; Para. [0049]), and step b) consolidating by the at least one sample tube transport system the at least two sample tubes in at least one storage subsection (Para. [0050]). Koch fails to explicitly disclose 
wherein the sample tube rack transport device transports sample tube storage racks within the storage section and between the storage section and the resorting station to step b) consolidating by the at least one sample tube transport system the at least two sample tubes in at least one storage subsection.
(Nakayama Col. 2 Lns. 5-45, …a path of convey including a rack transporting conveyor and a rack sorting conveyor connected to the downstream end of the rack transporting conveyor; a rack supply conveyor provided at one side of the rack transporting conveyor; a first specimen bar code reader disposed in the vicinity of the rack supply conveyor; a printer disposed near the downstream end of the rack transporting conveyor and adapted to operate in accordance with instructions given by a host computer; a rack bar code reader and a second specimen bar code reader disposed along the path of covey between the rack supply conveyor and the printer; a table disposed at one side of the rack sorting conveyor and having a predetermined number of storage sections defined thereon; Col. 2 Ln. 66-Ln. 3 Ln. 2; see Fig. 1 at rack transporting conveyor 2 and rack sorting conveyor 3; Col. 4 Lns. 65-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch with the teaching of Nakayama to include that the sample tube rack transport device transports sample tube storage racks within the storage section and between the storage section and the resorting station to step b). The motivation would have been to be able to move a predetermined number of containers simultaneously, as racks can be used to carry a predetermined number of containers at a time (Nakayama Col. 1 Lns. 12-17), thereby increasing the throughput and efficiency of the process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Scrabeck et al. (US Publication No. 2007/0254277; hereinafter Scrabeck; already of record).

Regarding claim 7, Koch discloses the method according to claim 1. Koch further discloses the at least one sample tube attributes (Para. [0050], …sample tube’s diameter and/or the sample tube's shelf life.). Koch fails to explicitly disclose: 
wherein each of the at least one identical sample tube attributes comprises a priority, 
wherein the at least two sample tubes are consolidated in the at least one storage subsection according to the identical sample tube attribute with the highest priority.
Scrabeck is in the field of automated sorting systems (Scrabeck Abstract) and teaches that each identical sample attribute comprises a priority (Scrabeck Para. [0051], …the central processing station 14 along with the programmable control system of the specimen processor preferably also provides priority rules…for determining the test procedures that can be performed from the given specimen information….or, the specimen may be sufficient for two tests if divided, but otherwise only sufficient for one other test. The rules can prioritize what to do based upon the quantity of test procedures or alternatively based upon which test is more important.). Scrabeck further teaches that samples are consolidated in the at least one storage subsection according to the identical sample attribute with the highest priority (Scrabeck Para. [0051]; Para. [0053], Stations 116 represent the hardware for associating the carriers and specimens after leaving the specimen processors 232 and for delivery to one or more sort stations 118.; see Fig. 3 at sort stations 118; Para. [0056], Preferably, specimens are delivered to one or another of the sort stations 118 based upon the labs to which the specimens are to be delivered. For example, each sort station 118 may be dedicated to a single lab or to any plurality of labs as may be useful for processing the batch of specimens through the system 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch with the teaching of Scrabeck to include that each of the at least one identical sample tube attributes comprises a priority. Further, it would have been obvious to include that the at least two sample tubes are consolidated in the at least one storage subsection according to the identical sample tube attribute with the highest priority. The motivation would have been that ranking the priority of each sample tube will enable each sample tube to be processed according to their most important attribute, thereby ensuring that the process can be customized so that the most important processes are performed on the samples (Scrabeck Para. [0051]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Johns et al. (US Publication No. 2013/0123089; hereinafter Johns; already of record).

Regarding claim 8, Koch discloses the method according to claim 1. Koch further discloses wherein the storage section comprises a gate (Para. [0030], …a gate…). Koch further discloses the at least two storage subsections (Paras. [0043]-[0046]; see Fig. 3 at resorting station 310 including a primary rack docking element 340 and storage rack docking element 312), and sample tubes that are consolidated according to at least one identical sample tube attribute (Para. [0050], …all sample tubes with a given diameter are correspondingly put in an appropriate storage rack, and that only sample tubes with the same shelf life are put into the same storage rack). Koch fails to explicitly disclose 
wherein one of the at least two storage subsections is closer to the gate than the other one of the at least two storage subsections, and 
wherein sample tubes for which the at least one identical sample tube attribute is a scheduled retrieval time point that is within the next 24 hours are consolidated in the one of the at least two storage sections which is closer to the gate.
Johns is in the field of sequences for loading specimen containers (Johns Abstract) and teaches one of at least two storage subsections that is closer to a point of entry that the other one of the at least two storage subsections (Johns Para. [0053], Racks of tubes and/or individual tubes can be loaded onto one of several lanes 216, which may be manually operated drawers and/or automated devices; see Fig. 2 at lanes 216 and their location relative to centrifuge). Johns further teaches that samples for which the at least one identical sample attribute is a scheduled retrieval time point that is within the next 24 hours are consolidated in the one of the at least two storage sections which is closer to the point of entry (Johns Para. [0053], The lanes 216 can be prioritized according to automated or user-established scheduling. In some embodiments, the highest priority lane (short turnaround time or "STAT") may have a fixed position for accepting a group of individual tubes from the user. Once tubes are loaded in the STAT lane, they become the next tubes processed.; see Fig. 2 at STAT lane being the closest to the point of entry for processing via centrifuge). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch with the teaching of Johns to include that one of the at least two (Johns Para. [0053]), thereby ensuring that these short turn-around time samples are easier to remove for further processing and improving efficiency.

Regarding claim 11, Koch discloses the method according to claim 1. Koch further discloses wherein the storage section comprises a gate (Para. [0030], …a gate…). Koch further discloses the at least two storage subsections (Paras. [0043]-[0046]; see Fig. 3 at resorting station 310 including a primary rack docking element 340 and storage rack docking element 312), and sample tubes that are consolidated according to at least one identical sample tube attribute (Para. [0050], …all sample tubes with a given diameter are correspondingly put in an appropriate storage rack, and that only sample tubes with the same shelf life are put into the same storage rack). Koch fails to explicitly disclose
wherein one of the at least two storage subsections is further away from the gate than the other one of the at least two storage subsections, 
wherein sample tubes for which the at least one identical sample tube attribute is a scheduled storage time that is more than 24 hours are consolidated in the one of the at least two storage sections which is farther away from the gate.
(Johns Para. [0053], Racks of tubes and/or individual tubes can be loaded onto one of several lanes 216, which may be manually operated drawers and/or automated devices; see Fig. 2 at lanes 216 and their location relative to centrifuge). Johns further teaches that samples for which the at least one identical sample attribute is a scheduled storage time that is more than 24 hours are consolidated in the one of the at least two storage sections that is farther away from the point of entry (Johns Para. [0053], The lanes 216 can be prioritized according to automated or user-established scheduling. In some embodiments, the highest priority lane (short turnaround time or "STAT") may have a fixed position for accepting a group of individual tubes from the user. Once tubes are loaded in the STAT lane, they become the next tubes processed.; see Fig. 2 at STAT lane being the closest to the point of entry for processing via centrifuge, meaning that samples with low turnaround are located farther from the point of entry). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch with the teaching of Johns to include that one of the at least two storage subsections is closer to the gate than the other one of the at least two storage subsections. Further, it would have been obvious to include that sample tubes for which the at least one identical sample tube attribute is a scheduled storage time that is more than 24 hours are consolidated in the one of the at least two storage sections which is farther away from the gate. The motivation would have been to prioritize samples with short turn-around time (Johns Para. [0053]), thereby ensuring that these short turn-around time samples are easier to remove for further processing and improving efficiency.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Pollack et al (US Publication No. 2015/0166265; hereinafter Pollack; already of record).

Regarding claim 9, Koch discloses the method according to claim 1. Koch further discloses wherein the storage section comprises a gate (Para. [0030]). Koch further discloses the at least two storage subsections (Paras. [0043]-[0046]; see Fig. 3 at resorting station 310 including a primary rack docking element 340 and storage rack docking element 312), and sample tubes that are consolidated according to at least one identical sample tube attribute (Para. [0050], …all sample tubes with a given diameter are correspondingly put in an appropriate storage rack, and that only sample tubes with the same shelf life are put into the same storage rack). Koch fails to explicitly disclose
wherein one of the at least two storage subsections is closer to the gate than the other one of the at least two storage subsections, 
wherein sample tubes for which the at least one identical sample tube attribute is an onboard time that is less than 24 hours are consolidated in the one of the at least two storage sections which is closer to the gate.
Pollack is in the field of managing queues of sample carriers (Pollack Abstract) and teaches that one of the at least two storage subsections is closer to the point of entry than the other one of the at least two storage subsections (Pollack Para. [0134], Storage location 566 can be large enough to hold one or more carriers having samples. If storage location 566 is sized to allow multiple carriers to be stored, it will act as a stack where the last carrier in is the first carrier out (LIFO); see Fig. 12 at storage location 566). Pollack further teaches wherein samples for which the at least one identical sample attribute is an onboard time that is less than 24 hours are consolidated in the one of the at least two storage sections which is closer to the point of entry (Pollack Para. [0134]; see Fig. 12 at storage location 566). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch with the teaching of Pollack to include that one of the at least two storage subsections is closer to the gate than the other one of the at least two storage subsections. Further, it would have been obvious to include that sample tubes for which the at least one identical sample tube attribute is an onboard time that is less than 24 hours are consolidated in the one of the at least two storage sections which is closer to the gate. The motivation would have been to prioritize the sample tubes in a last in first out (LIFO) configuration (Pollack Para. [0134]), thereby ensuring that samples that are added to the system last are easier to remove for further processing, improving the efficiency of the process.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Carpenter et al. (US Publication No. 2010/0300944; hereinafter Carpenter; already of record).

Regarding claim 10, Koch discloses the method according to claim 1. Koch further discloses wherein the storage section comprises a gate (Para. [0030]), and sample tubes that are consolidated according to at least one identical sample tube attribute (Para. [0050], …all sample tubes with a given diameter are correspondingly put in an appropriate storage rack, and that only sample tubes with the same shelf life are put into the same storage rack). Koch fails to explicitly disclose
wherein one of the at least two storage subsections is closer to the gate than the other one of the at least two storage subsections, 
wherein sample tubes for which the at least one identical sample tube attribute is a boarding timestamp that is within a same working shift are consolidated in the one of the at least two storage sections which is farther away from the gate at the end of the same working shift.
Carpenter is in the field of sorting items (Carpenter Abstract) and teaches that one of the at least two storage subsections is closer to a point of entry than the other one of the at least two storage subsections (Carpenter Para. [0025], Still referring to FIG. 1, when a sufficient number of items to complete a shipping container have been sorted to a bin 12, the system activates the leftmost indicator 18.; Para. [0028]; see Fig. 2A at sort containers 32 and empty sort containers 36), and that containers for which the at least one identical sample tube attribute is a boarding timestamp that is within a same working shift are consolidated in the one of the at least two storage sections which is farther away from the point of entry at the end of the same working shift (Carpenter Para. [0025]; Para. [0028], This case operates the same as described for the system shown in FIG. 1 with the exception that sort containers 32 with open fronts are placed in the front bins and pushed to the rear when filled.; see Fig. 2A at sort containers 32 that are pushed to the rear when filled; a filling period can be considered a working shift). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koch with the teaching of Carpenter to include that one of the at least two (Carpenter Para. [0025]; Para. [0028]), thereby increasing throughput and maximizing efficiency.

Response to Arguments
Applicant’s arguments filed May 17, 2021 have been fully considered but they are not persuasive.
Applicant’s argument is directed toward Koch not teaching that the storage section is “for storing sample tubes under predefined and controlled temperature and humidity storing conditions”. However, this limitation as currently drafted is not positively recited, as there is no positive step of storing. Instead, the limitation is directed toward a functional limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. Therefore, although claim 1 has been amended from the prior Office Action, it is patentably indistinct from the claims in the prior Office Action because the added limitation does not change the method steps recited. Further, even if the claim was amended to positively recite storing sample tubes under predefined and controlled temperature and humidity storing conditions, Shibuya et al. (US Pat. No. 7,842,237; hereinafter Shibuya) teaches storing samples under predefined and controlled temperature and (Shibuya Col. 8 Ln. 43-Col. 9 Ln. 53). Therefore, the teachings of Shibuya can be combined with Koch to reject the claim under 35 U.S.C. 103 even if the claim was amended to positively recite the above limitations.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798		Supervisory Patent Examiner, Art Unit 1798